Citation Nr: 0947378	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than August 9, 2002, 
for reinstatement of 100 percent evaluation for the service-
connected disability of paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  At the time payments were discontinued, the Veteran had 
not been receiving a compensable rating for the service-
connected schizophrenia, schizo-affective, competent for 20 
years or more.

2.  Thereafter, a claim to resume disability payments for 
schizophrenia, schizo-affective, competent was not received 
until August 9, 2002.

3.  By rating decision dated in January 2003, the RO 
reinstated service connection for schizophrenia, schizo-
affective, competent with the original effective date of 
February 13, 1976. 

4.  In a rating decision dated in April 2004, the RO found 
clear and unmistakable error (CUE) in the January 2003 rating 
decision stating that the Veteran did not have the 100 
percent rating in effect for more than 20 years and was thus 
not protected under 38 C.F.R. § 3.951.  The RO granted an 
evaluation of 100 percent with an effective date of August 9, 
2002, the date of the reopened claim.  

5.  The record does not contain an unadjudicated claim for 
service connection for schizophrenia, schizo-affective, 
competent prior to the August 9, 2002, claim.


CONCLUSION OF LAW

The criteria for establishment of an effective date prior to 
August 9, 2002, for resumption of disability compensation 
payments schizophrenia, schizo-affective, competent are not 
met. 38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.158, 3.330, 3.400(b), 3.655 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 1977 the RO granted 
service connection for schizophrenia, schizo-affective, 
competent and ordered an examination to determine any 
permanent residuals of the Veteran's condition which could 
not be ascertained.  Notices of physical examination dated in 
January and February 1977 were mailed to the Veteran and were 
returned as undeliverable.  In a deferred rating decision 
dated in April 1977, the RO suspended the Veteran's benefits 
on the basis that the Veteran "failed to report" for a 
scheduled examination; the case would be returned to the 
rating board when a current address was received.  As the 
Veteran failed to respond to an order to report for a VA 
examination within one year from the date of request and 
payments have been discontinued, the claim is considered 
abandoned.  38 C.F.R. § 3.158 (1971). 

In a rating decision dated in January 2003 the RO reinstated 
the Veteran's 100 percent evaluation for schizophrenia, 
schizo-affective, competent with the original effective date 
of February 13, 1976.  In a rating decision dated in April 
2004, the RO found clear and unmistakable error (CUE) in the 
January 2003 rating decision stating that the Veteran did not 
have the 100 percent rating in effect for more than 20 years 
and thus it was not protected under 38 C.F.R. § 3.951.  The 
RO granted an evaluation of 100 percent with an effective 
date of August 9, 2002, the date of the reopened claim.  

The Veteran, through his representative, contends that he is 
entitled to an effective date of February 13, 1976, for the 
reinstatement of payments, the original date of service 
connection, and that the RO improperly reinstated his 
benefits to August 9, 2002, the date his informal claim was 
received.  38 C.F.R. §§ 3.158, § 3.655.  

The resumption of payment when a claimant subsequently 
reports for VA examination are governed by the provisions of 
§ 3.158 (abandoned claims) and § 3.655 (failure to report for 
VA examination).  Under 38 C.F.R. § 3.158, payments shall 
commence not earlier than the date of filing of the new 
claim.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen, or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).  Where a veteran fails 
without adequate reason to respond to an order to report for 
a VA examination within one year from the date of request and 
payments have been discontinued, the claim will be considered 
abandoned.  38 C.F.R. 3.158(b).  When a veteran fails to 
report for a reexamination and the issue is continuing 
entitlement, VA shall issue a pretermination notice advising 
the payee that payment for the disability or disabilities for 
which the reexamination was scheduled will be discontinued, 
or reduced to a lower evaluation.  38 C.F.R. § 3.655(c).  

The RO attempted to notify the Veteran at the provided 
address in letters dated in January and February 1977.  The 
Veteran's disability payments were suspended in April 1977 
pending receipt of a current address.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2008)], or 
"good cause" [see 38 C.F.R. § 3.655 (2008)] for failing to 
report for a scheduled examination.  In this case, as 
discussed above, neither the Veteran nor his representative 
has provided an "adequate reason" or "good cause" for the 
Veteran's failure to provide a current address.  

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest possible is 
not, however, unilateral; as noted above, the Veteran must 
cooperate in this development, and his failure to cooperate 
may precipitate action adverse to the interests of his 
claims.  As there is of record no correspondence or report of 
contact from the Veteran or his representative following the 
suspension of benefits in April 1977 until August 2002, some 
25 years later, the Board finds that the claim was abandoned.  

The Board notes that although restoration of the Veteran's 
compensation benefits is granted, such restoration is 
governed by the statutes and regulations governing the 
assignment of effective dates and the restoration amount due 
to apportionment.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.655.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  The effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Id. 

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i). 

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r). 

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski; 3 Vet. App. 196, 198 
(1992). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
generally controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet .App. 391 (1997); Wright v. Gober, 10 Vet. 
App. 343 (1997).  

As addressed above, the appropriate effective date in this 
case is August 9, 2002, as currently assigned; the date of 
receipt by VA of the (successful) claim to reopen.  The Board 
is unable to identify any formal or informal claim filed 
after suspension of benefits dated in April 1977 and prior to 
the successful application to reopen received on August 9, 
2002, which could provide a basis for an earlier effective 
date.  As indicated by the aforementioned regulation, the 
date entitlement arose would not provide the basis for an 
earlier effective date in this case, as the later date in 
this case - the date the (successful) claim to reopen was 
received by VA, prevails in cases involving claims for 
compensation reopened after a final disallowance. 

In summary, and with all due respect for the Veteran's belief 
in the validity of his claim, the Board is constrained by the 
law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  As such, there is no legal basis for 
assignment of an earlier effective date for the reinstatement 
of the Veteran's benefits and the claim must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (l) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

With respect to the Veteran's claim for an earlier effective 
date, no VCAA notice is necessary because, as is more 
thoroughly explained above, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the VA claims folder.  The United 
States Court of Appeals for Veterans Claims has held that an 
appellant claiming entitlement to an earlier effective date 
is not prejudiced by failure to provide her with VCAA notice 
of the laws and regulations governing effective dates, if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary. See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  The Board therefore 
finds that VA's duties to notify and assist contained in the 
VCAA are not applicable to this claim as well. 

Furthermore, the Board finds that general due process 
concerns have been satisfied in connection with this appeal. 
See 38 C.F.R. § 3.103 (2008).  The Veteran engaged the 
services of a representative and was provided with ample 
opportunity to submit evidence and argument in support of his 
claim.  The Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  No further assistance with the development of 
evidence is required.  




ORDER

Entitlement to an effective date earlier than August 9, 2002, 
for reinstatement of 100 percent evaluation for the service-
connected disability of paranoid schizophrenia is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


